ITEMID: 001-102943
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF SKENDŽIĆ AND KRZNARIĆ v. CROATIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 2 (procedural aspect);Non-pecuniary damage - award
JUDGES: Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicants were born in 1957, 1985 and 1982 respectively and live in Otočac.
5. On 3 November 1991, during the Homeland War in Croatia, an arrest warrant, signed by the then head of Otočac police station (Policijska postaja Otočac) J.O., was issued in respect of M.S., the first applicant's husband and the second and third applicants' father, born on 23 June 1948 and of Serbian ethnic origin, who was suspected of having committed the criminal offence of terrorism. On the same day two police officers from the station, D.R. and J.R., went to the applicants' flat in Otočac and arrested M.S., who was taken to J.O.
6. On the same day, at an unspecified time, two other police officers from the same police station, D.V. and M.Č., took M.S. to the Police Department of the nearby town of Gospić and handed him over to I.O., the Head of the Gospić Operational Headquarters (Operativni štab Gospić). They saw I.O. handcuffing M.S. and then went back to Otočac. The whereabouts of M.S. have remained unknown ever since.
7. At the request of his family, M.S. was presumed dead from 2 November 1996 onwards by virtue of a decision of the Otočac Municipal Court (Općinski sud u Otočcu) of 26 March 1998.
8. The applicants allege that in the same period a number of individuals of Serbian ethnic origin had disappeared or had been killed in the area around the nearby town of Gospić.
9. In the days following the arrest of her husband by the police, the first applicant telephoned the local authorities in Otočac and Gospić on numerous occasions to enquire about his fate, but to no avail.
10. On 17 December 1991, after the first applicant had made enquiries to the Ministry of the Interior (the “Ministry”) regarding her husband, the Ministry sent an official letter to Otočac police station enquiring as to the whereabouts of M.S. since his arrest on 2 November 1991. On 18 December 1991 J.O. replied that M.S. had been arrested on 3 November at 11 a.m. and taken to Gospić County Prison (Okružni zatvor Gospić) the same day.
11. On 20 December 1991 the Ministry sent an official letter to the Gospić Police Department enquiring as to M.S.'s whereabouts.
12. On 21 December 1991 the Gospić Police Department replied that M.S. had been arrested by officers from Otočac police station and that the Gospić Police Department had not been informed of his arrest. They further stated that, to their knowledge, M.S. had been taken to Zagreb County Prison (Okružni zatvor Zagreb). Further to this, on 11 January 1992 the Gospić Police Department informed the Ministry that M.S. had never been detained in Gospić County Prison.
13. On 27 October 1992 the Ministry sent a letter to both Otočac police station and the Gospić Police Department enquiring as to the whereabouts of M.S. and whether he had been listed as a missing person.
14. On 29 October 1992 M.Č., one of the above-mentioned police officers from Otočac police station, drew up a report stating that after he had been arrested on 3 November 1991 M.S. had been taken to the Gospić Operational Headquarters and handed over to its head, I.O. He also stated that there was no further information as to M.S.'s whereabouts.
15. On 14 July 1999 the first applicant sent a letter to the Minister of Justice calling for an official investigation into the disappearance of her husband. On 4 February 2000 the letter was forwarded to the State Attorney with a request that appropriate steps be taken. The first applicant was served with a copy of that request, but received no further information.
16. The first applicant sent a second letter to the Ministry of Justice on 23 May 2000 seeking information about the steps taken in order to establish the circumstances of her husband's disappearance.
17. On 7 July 2000 the Gospić County State Attorney's Office (Županijsko državno odvjetništvo u Gospiću) ordered investigative measures in connection with the disappearance of M.S. and asked the Otočac police to conduct an interview with former police officer D.R. and former head of the police station J.O. about the disappearance of M.S. The Otočac police interviewed D.R. on 10 July 2000. He said that in the autumn of 1991 he and another police officer, J.R., had arrested M.S. in his flat in Otočac pursuant to an arrest warrant issued by J.O. They had taken M.S. to J.O. and left.
18. On 11 July 2000 the Otočac police informed the Gospić County State Attorney's Office that they had not been able to interview J.O. because he had moved to Zagreb.
19. In a letter sent to the Ombudsman on 2 February 2001, the first applicant complained that no action was being taken in respect of the inquiry into the fate of her husband. On 13 March 2001 the Ombudsman's Office asked the applicant to explain what exactly her request was.
20. On 14 June 2002 police officer, D.R., since retired, was interviewed at Otočac police station. He said that in November 1991 he had been a police officer at that station and that during that period M.S. had been brought to the premises of Otočac police station, where he had been briefly detained and then transferred to Gospić by two police officers, M.Č. and D.V.
21. On 15 June 2002 J.R., the aforementioned police officer from Otočac police station, made a written statement that on 3 November 1991 he and another police officer, D.R., had executed an arrest warrant and arrested M.S. in his flat in Otočac. They had handed him over to J.O. and left.
22. On 18 June 2002 former police officer D.V. was interviewed at Otočac police station. He said that he could not remember a person named M.S. but did remember having on one occasion, together with his colleague M.Č., driven an official police vehicle to Gospić, but could not say for what purpose.
23. The Otočac police informed the Gospić Police Department of the result of the interviews on 19 June 2002 and the Gospić County State Attorney's Office on 26 June 2002.
24. On 9 February 2004 the first applicant officially registered M.S. with the Otočac police as a missing person. On 19 March 2004 the Otočac police informed the Gospić police that M.S. had been listed as a missing person and asked them to carry out an inquiry because M.S. had disappeared on the territory under their jurisdiction. On 30 March 2004 the Gospić police asked the Gospić Prison authorities whether they had a record of M.S. having been detained there in November 1991 and whether I.O. had had any function at Gospić Prison at that time.
25. On 1 April 2004 the Gospić Prison authorities informed the Gospić police that M.S. had never been registered as having entered that prison and that I.O. had had no function at the prison, but had been head of the Gospić Operational Headquarters.
26. On 8 April 2005 the Gospić police asked the Ličko-Senjska Police Department (Policijska uprava ličko-senjska – the former Gospić Police Department) to request the Zagreb Police Department to interview I.O., who was now living in Zagreb. On 16 April 2004 the Ličko-Senjska Police Department duly made that request.
27. On 22 April 2004 the Zagreb Police Department interviewed I.O. He stated that during the Homeland War in Croatia, as an officer in the Croatian Army, he had arrived in Gospić on 30 August 1991 and left sometime at the end of September 1991. He had no knowledge of the arrest and disappearance of M.S.
28. On 7 May 2004 the first applicant asked the State Attorney to take steps in order to establish the whereabouts of her husband.
29. In May 2004 the State Attorney sent a letter to the Rijeka County State Attorney's Office (Županijsko državno odvjetništvo u Rijeci) stating that in September 2000 his office had already forwarded to the Rijeka Office a request that an investigation be carried out into the death of M.S., in particular in connection with the criminal proceedings opened in 1999 against a certain T.O. and other persons. The first applicant's submissions from 2000, in which she stated that she had received no information in reply to her enquiry about the circumstances of her husband's death, were enclosed. The State Attorney requested all information about M.S. that had been obtained during the investigation concerning T.O. and his accomplices. A copy of this letter was served on the first applicant.
30. On 3 June 2004 the Gospić County State Attorney's Office informed the Ličko-Senjska Police Department about the interview with I.O. and also said that the records of the Military Police Administration showed that I.O. had not been on their payroll.
31. On 18 June 2004 the Zagreb Police Department interviewed J.O. He stated that from September 1991 to 15 February 1992 he had been head of Otočac police station and that sometime in October or November 1991 an order had been given for M.S. to be arrested and taken to the Gospić Police Department for questioning on suspicion of having participated in the criminal offence of kidnapping a driver in the spring of 1991. He did not know who had given that order but was sure that it had not been him. J.O. also said that he had not seen M.S. when he was taken to the Otočac police but that he knew that M.Č., together with one or two other police officers, had taken M.S. to the Gospić police in a police car. He had no knowledge as to what had happened there but had heard rumours that on the same day M. S. had run away to the occupied territories.
32. On 13 July 2004 the Zadar Police Department (Policijka uprava zadarska) interviewed Ž.B., who had been Head of the Public Safety Operational Tasks Division of the Gospić Police Department (načelnik Odjela operativnih poslova javne sigurnosti Policijske uprave Gospić) in the period between 1 August and 30 November 1991. He had no knowledge of the arrest and disappearance of M.S. and had never heard of a person of that name.
33. On 24 August 2004 the Ličko-Senjska Police Department interviewed I.D., a retired police officer from the Gospić Police Department who said that he had not ordered the arrest of M.S. and that it had most likely been J.O. who had ordered it. He had not witnessed M.S. being brought to the Gospić Police Department.
34. In October 2004 the Deputy State Attorney sent a letter to the first applicant telling her that both the Gospić Police Department and the Gospić County State Attorney's Office had been ordered to take all necessary steps to establish the circumstances of her husband's disappearance.
35. On 11 November 2004 the Gospić County State Attorney's Office asked the Gospić County Court (Županijski sud u Gospiću) to hear evidence from witnesses J.S. (the first applicant), J.O., M.Č., D.V., D.R., J.R. and I.O. At hearings held on 23 and 24 November 2004 an investigating judge of the Gospić County Court heard evidence from all these witnesses, save J.O. All of them repeated what they had already said to the police. Further to this, on 10 February 2005 an investigating judge of the Zagreb County Court (Županijski sud u Zagrebu) heard evidence from J.O. He repeated the statement he had made to the police.
36. At the end of 2004 the first applicant wrote to the Vice-President of the Government, enquiring about the progress of the investigation, and the latter forwarded the letter to the State Attorney. In February 2005 the Deputy State Attorney informed the applicant that in November 2004 a request for an investigation into the disappearance of M.S. to be opened had been lodged with the Gospić County Court (Županijski sud u Gospiću). On 10 February 2005 the investigating judge assigned to the case heard evidence from a number of witnesses.
37. In August 2005 the first applicant's counsel sought information about the investigation from the Gospić County Court.
38. In September 2005 the Gospić County State Attorney's Office informed the applicant that those responsible for the disappearance of her husband had yet to be identified. The Gospić County State Attorney asked the Gospić Police Department to continue with their efforts to establish the circumstances of M.S.'s disappearance.
39. In December 2005 the first applicant's counsel asked the State Attorney to transfer the case to another State Attorney's office, objecting to the lack of impartiality of the Gospić County State Attorney's Office on the grounds that the investigation had revealed involvement on the part of the local authorities in the disappearance of M.S.
40. In January 2006 the State Attorney replied to the first applicant's counsel that he had asked for a report from the Gospić County State Attorney's Office and the local police.
41. In July 2006 the first applicant's counsel told the representatives of the OSCE Mission to Croatia that the investigation was ineffective. In August 2006 the Mission enquired of the State Attorney as to progress with the investigation.
42. At the same time the first applicant's counsel requested that M.S. be listed as a disappeared person with the Department for Detained and Disappeared Persons and provided information as to where his body might be found. Soon afterwards, the Ministry of Family, Homeland War Veterans and Intergenerational Solidarity (Ministarstvo obitelji, branitelja i međugeneracijske solidarnosti) informed the representative that three corpses of unidentified persons had been found as a result of exhumation at a graveyard in Vraneš. In connection with this the members of the Skendžić family gave samples of their blood.
43. In October 2006 the State Attorney's Office informed the OSCE Mission to Croatia that further information had been requested from the Gospić County State Attorney's Office. The latter ordered the local police authorities to undertake further steps in order to identify the perpetrators. However, no further steps were taken.
44. On 6 September 2007 the applicants lodged a constitutional complaint about the ineffectiveness of the investigation. The proceedings are still pending.
45. In March 2002 the applicants brought a civil action against the State in the Otočac Municipal Court seeking damages in connection with M.S.'s disappearance.
46. In a judgment of 6 May 2005 the Municipal Court established that M.S. had been arrested by the police and alive while in police custody and that therefore the State was responsible for his disappearance and death. It awarded the applicants each 230,000 Croatian kunas (HRK) for non-pecuniary damage in respect of their suffering for the death of a close relative, and also a monthly allowance to the first applicant until her death and to the second and third applicants for as long as they attended school. The relevant part of the judgment reads:
“... the arrest warrant issued by the Otočac police station on 3 November 1991 in respect of M.S., on the basis of which he was brought to that station, and at the same time the lack of any evidence that M.S. was handed over to any other State body, leads this court to establish the defendant's responsibility.
...
As stated above, the fact that there is no evidence that the Otočac police station handed the detainee M.S. over to any other State body is crucial for the question of the defendant's responsibility because the issue of control over the detainee includes taking of responsibility for his safety and for the protection of his physical integrity.
The evidence given by the witnesses, in particular the police officers who participated in M.S.'s arrest and his transfer to Gospić, shows that their actions violated the detainee's fundamental human rights and freedoms guaranteed under the Croatian Constitution, which cannot be restricted even at the time of ... the immediate war danger ... as well as the rights guaranteed by the Code on Criminal Procedure then in effect.
It has been established that the defendant, in addition to infringing the procedure prescribed by law, did not secure to the detainee the protection of his physical integrity and life, which resulted in his disappearance and presumption of his death.
In such a way, it is clear that damage was caused by unlawful and incorrect acts on the part of the State bodies, namely, the Ministry of Interior ...
...
This court has no doubt that the suffering on account of the death of a husband and father cannot be translated into money: it concerns just satisfaction so that the plaintiffs may be at least partially helped in regaining their mental balance, which was certainly upset by the loss of a husband and father. In assessing the amount of just satisfaction for the plaintiffs' suffering, the court has had particular regard to the circumstances and manner in which the deceased M.S. disappeared, and accordingly considers the plaintiffs' sufferings as being particularly serious.
The court has taken into account that the deceased, M.S., was arrested by the legitimate authorities and that since he was taken from his home, his family – the plaintiffs – have had no further information about [his whereabouts]. Of course the fate of the plaintiffs' husband and father has given rise to an exceptionally frustrating and stressful situation for the plaintiffs as a family, in particular seeing that the family has never learned the complete truth about his disappearance.
In her statement the first plaintiff vividly described the atmosphere of utter despair and uncertainty which the plaintiffs felt at the time when M.S. was arrested and then disappeared, stressing that she had taken tranquilisers because she had received no answers as regards the fate of her husband.
The statement of the second plaintiff that as a six-year old child she had been constantly crying, that she and her brother had retreated into themselves and that she would like to know at least where her father had been buried so that she could attend his grave on All Saints Day was also moving.
The third plaintiff, who was three at the time of [the disappearance of his father], stressed the strong bond between himself and his father and the time of his arrest and uncertainty about his fate, describing it as 'horrible in which he cannot remember a single nice moment.'
It is clear that the mental suffering caused by the loss of a parent or a husband is immeasurable. In the case at issue the plaintiffs' suffering has an additional dimension owing to the fact that they still do not know the exact circumstances of M.S.'s death or the place of his grave.”
47. The part of the judgment concerning the award for non-pecuniary damage was upheld by the Gospić County Court on 12 January 2006, whereas the part concerning the monthly allowance was quashed. On 10 October 2007 the Supreme Court (Vrhovni sud Republike Hrvatske) upheld the County Court's judgment concerning the award for non-pecuniary damage. This judgment was fully enforced on 29 April 2008.
48. The proceedings concerning the claim for a monthly allowance resumed before the Otočac Municipal Court, which delivered a fresh judgment on 11 February 2009, again awarding the applicants a monthly allowance, which was upheld by the Gospić County Court on 3 July 2009.
49. On 31 August 2009 the applicants sought enforcement of that judgment in the Otočac Municipal Court and an enforcement order was issued on 9 September 2009.
50. However, upon a request by the State on 22 September 2009, the enforcement of the judgment was adjourned on the grounds that the State had in the meantime lodged an appeal on points of law with the Supreme Court, which was still pending.
VIOLATED_ARTICLES: 2
